Citation Nr: 0421937	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from October 1940 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board remanded this case in February 2004 to schedule a 
requested travel Board hearing.  The veteran subsequently 
withdrew his request, as noted by his representative in a 
written statement submitted in June 2004, and the case has 
been returned for appellate action.

As noted in the February 2004 remand, in a March 2003 written 
statement, the veteran appears to have raised the issues of 
entitlement to retroactive reimbursement and entitlement to 
service connection for a liver disorder due to medication.  
It is unclear from the record whether these issues have been 
addressed.  The Board refers these issues to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a decision dated in March 1985, the Board denied the 
veteran's claim to reopen entitlement to service connection 
for tinnitus, finding that new and material evidence had not 
been submitted to reopen the claim.

2.  In June 1999, the Board upheld the prior final March 1985 
Board decision, finding that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for tinnitus.

3.  The evidence received since the June 1999 Board decision 
is not wholly cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for tinnitus.

4.  The veteran experiences tinnitus due to exposure to 
acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying the veteran's claim 
to reopen the issue of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100 (2003).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred as a result of the veteran's active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, and the 
discussions in the April 2003 statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).





II. New and material

In June 1999, the Board upheld a prior final March 1985 Board 
decision, finding that a new and material evidence had not 
been submitted to warrant reopening the veteran's claim of 
service connection for tinnitus.  The Board specifically 
found in the June 1999 decision that, while the evidence 
submitted since the last final Board decision may have been 
"new", it was not "material".  Those decisions are final.  
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (2003); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must initially address the issue of new and 
material evidence because it determines the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001, but 
that the regulation specifies that those amendments do not 
apply to claims, such as the claim here, pending prior to 
that date.  See 38 C.F.R. § 3.156(a) (2003).  In order to 
satisfy the applicable requirement, the evidence "must be 
both new and material."  Smith v. West, 12 Vet. App. 312, 314 
(1999).  "New evidence" is evidence "not previously submitted 
to agency decision makers ... [that] is neither cumulative 
nor redundant." 38 C.F .R. § 3.156(a) (2001); see Smith, 
supra (if evidence was not in record at time of final 
disallowance of claim and is not cumulative of other evidence 
in record, it is new); see also Elkins v. West, 12 Vet. App. 
209, 216 (1999) (en banc).  New evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998) 
(materiality requirement of 38 C.F.R. § 3.156(a) (2001) is 
not focused on outcome determination but upon importance of 
complete record for evaluation of appellant's claim).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The relevant procedural history shows that in its March 1985 
decision, the Board found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for tinnitus.  In summary, the Board noted 
the following:  in December 1945, the veteran was 
hospitalized and, after wax was removed from his ears, his 
hearing to the conversational voice was 15/15, bilaterally; 
the service medical records, including a report of an 
examination for service separation, were otherwise negative 
for any ear abnormality, including defective hearing; and, at 
a VA examination during hospitalization in June and July 
1946, no ear or hearing defect was noted.  

The evidence of record in March 1985 also included:  a VA 
clinical record in March 1951 that the veteran complained of 
not hearing well, with a diagnosis of catarrhal otitis media; 
a normal VA ear, nose, and throat examination in January 
1955; a finding of mild hearing loss, predominantly 
conductive, in the right ear, and normal auditory acuity in 
the left ear, on VA audiometric testing in June 1976; a 
complaint of tinnitus and a finding of bilateral hearing loss 
at a VA examination in February 1978.  

The evidence of record in June 1999 included statements by 
the veteran attributing his tinnitus to noise exposure on a 
firing range during active service.  Also, in January 1987, 
Dr. C.R. reported that the veteran had hearing loss and 
tinnitus, which could have been caused by exposure to intense 
noises.  In August 1989, J.M.B., M.D., reported that the 
veteran's hearing loss "could be attributed to Army work as a 
firing instructor, but it is necessary to see the ENT 
evaluation done in 1946 and evaluate it regarding objective 
tests done at that time with tests done later."

The evidence associated with the claims files since the Board 
issued its last final decision in June 1999 includes VA and 
non-VA medical records, written statements provided by the 
veteran and his representative, and oral testimony provided 
at a hearing held at the RO before the undersigned.

With respect to the claim to reopen service connection for 
tinnitus, the Board finds that new and material evidence has 
been submitted.  Much of the new evidence, in part, is 
cumulative in the sense that it either repeats the assertions 
previously addressed in statements considered in the prior 
Board decisions.  However, the new evidence, when considered 
in light of the evidence previously of record, also shows 
that the veteran described specific events of exposure to 
acoustic trauma during his active duty in the infantry that 
he had not previously provided.  In addition, there is the 
medical evidence previously of record, in which Dr. J.M.B. 
opined that the veteran's current tinnitus might be related 
to acoustic trauma during service.  The veteran's service 
medical records show that he was an infantry platoon sergeant 
during various campaigns in the European Theater.  Thus, the 
new evidence, considered in light of that before the Board in 
June 1999, provides "a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
tinnitus.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (emphasis added).  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).  As the additional evidence 
is both new and material, the claim is in effect, reopened.

II. Service connection

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has testified that he was exposed to acoustic 
trauma during service and the evidence establishes that he 
was an infantry sergeant in a combat area.  In light of his 
recent specific descriptions of acoustic trauma, the Board 
places greater weight to Dr. C.R.'s finding that the veteran 
had tinnitus, which could have been caused by exposure to 
intense noises in the military.  As noted, the service 
personnel records confirm that the veteran served in the 
infantry and was stationed in the European Theater.

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for tinnitus is warranted because the evidence 
shows that the veteran was likely exposed to acoustic trauma 
during service and medical evidence shows that the veteran's 
tinnitus is consistent with the veteran's history of noise 
exposure during service.  Furthermore, the Board finds that 
over the years the veteran has maintained consistently that 
he had experienced tinnitus since service.  

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for tinnitus is warranted. 38 U.S.C.A. § 
1310; VCAA; 38 C.F.R. §§ 3.303.




ORDER

New and material evidence has been presented to reopen the 
claim for service connection for tinnitus, and the appeal in 
that regard is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



